Opinion issued August 25, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00600–CV




INTERNATIONAL FIDELITY INSURANCE COMPANY, Appellant

V.

STATE OF TEXAS, Appellee




On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 922655A




MEMORANDUM OPINIONAppellant International Fidelity Insurance Company has neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
Supp. 2004-2005) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing
fees in court of appeals).  After being notified that this appeal was subject to
dismissal, appellant International Fidelity Insurance Company did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Bland.